Citation Nr: 0908814	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1979 and from July 1980 to June 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The video conference hearing scheduled for January 9, 2008 
was cancelled by the Veteran. Consequently, the case is ready 
for appellate review.  


FINDING OF FACT

The Veteran does not have a clinical diagnosis of post-
traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In letters sent in December 2004 and March 2006, the RO 
provided timely notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as specifying the information 
and evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to advise 
VA of or submit any further evidence that pertained to his 
claim.

The Veteran was informed in the March 2006 letter that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was afforded 
to the Veteran in April 2005, accompanied by a review of the 
claims folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
Veteran's claims folder).  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. 
Cir. 1998).  There is no evidence of any failure on the part 
of VA to further comply with VCAA, and the appeal is ready 
for review.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. at 473.  

Analysis of the Claim

The Veteran seeks service connection for PTSD. Despite the 
Veteran's contention that he was diagnosed by the VA with 
PTSD, the medical evidence does not show that the Veteran has 
or has ever had a clinical diagnosis of PTSD, and the claim 
will be denied. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The criteria for a diagnosis of PTSD are not established by 
VA. Instead, the appellate courts and VA have recognized that 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). See 38 
C.F.R. §§ 3.304(f) and 4.125(a); Cohen, 10 Vet. App. at 140-
41. 


A diagnosis of PTSD requires exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror. A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror. See Cohen, 10 
Vet. App. at 128. The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The Veteran's service treatment records do not contain any 
notations of mental illness.  In a report prior to 
separation, he stated that there has been no change in his 
medical condition.  Although the Veteran later stated in 2005 
that his psychiatric symptoms began in service, both his 
enlistment and separation reports reflect a normal 
psychiatric status.  

After service, the Veteran has extensive medical records 
supporting a diagnosis of schizophrenia and treatment for the 
disorder beginning in May 1998.  While his treatment records 
from 2006 indicate delusions regarding the Veteran being 
captured and tortured during combat, none of his medical 
providers supported these delusions for purposes of a 
diagnosis of PTSD.    

The Veteran was afforded a VA examination in April 2005 to 
assess his mental disorder. In the examination report, the 
examiner noted that the Veteran had the following complaints: 
paranoia, delusions, memory gaps, visual and audio 
hallucinations, sleep disturbance, anxiety, and obsessive 
thinking.  The Veteran stated that these symptoms began 
during service.  

The Veteran also reported to the examiner that he was 
hospitalized for mental problems in 1986 and that he 
currently is seeing a psychiatrist and taking medication and 
receiving therapy for his illness.  

The examiner found that the Veteran's symptoms are consistent 
with a diagnosis of paranoid schizophrenia.  The examiner 
stated that the Veteran appears to be confused about his 
experience in the military but there is no evidence to 
suggest a diagnosis of PTSD.  

The medical evidence does not show that the Veteran has a 
clinical diagnosis of PTSD.  It is well-settled that the law 
limits entitlement for service-related diseases and injuries 
to cases where the underlying in-service incident has 
resulted in a disability - the first prong of a successful 
claim of service connection for PTSD.  In the absence of 
proof of a present disability, there is no valid claim 
presented. See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Since the competent 
medical evidence does not contain a clinical diagnosis of 
PTSD, the claim must be denied.

As indicated above, evidence of the current claimed 
disability is required to establish service connection.  
Additional inquiry is not necessary into whether there is a 
verified stressor at this point since a diagnosis of PTSD has 
not been confirmed.

The Veteran's own assertions have also been taken into 
account in resolving this claim; however, as he is a 
layperson without a medical background, his statements cannot 
support a claimed diagnosis without consistent medical 
evidence. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for PTSD 
is being denied. Since the preponderance of the evidence is 
not in favor of the claim, the benefit-of-the-doubt doctrine 
is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


